FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IRMA DE SANCHEZ,                                 No. 06-70720

               Petitioner,                       Agency No. A077-983-526

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Irma De Sanchez, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision finding her removable for participating in alien smuggling. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s findings of fact, Urzua Covarrubias v. Gonzales, 487 F.3d 742, 744 (9th

Cir. 2007), and review de novo legal questions, Altamirano v. Gonzales, 427 F.3d

586, 591 (9th Cir. 2005). We deny the petition for review.

      Substantial evidence supports the agency’s determination that De Sanchez is

removable for alien smuggling where the documentary evidence indicated that De

Sanchez knowingly assisted in the smuggling attempt. See Urzua Covarrubias,

487 F.3d at 748-49; see also Altamirano, 427 F.3d at 595.

      PETITION FOR REVIEW DENIED.




                                         2                                 06-70720